Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 8/13/2021.

As filed, claims 34-62 are pending; and claims 1-33 and 63-66 are cancelled

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 8/13/2021, with respect to claims 34-66, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The objection of the specification is withdrawn per amendments.

The § 112(b) indefinite rejection of claims 34-66 is withdrawn per amendments and cancellation of claims 63-66.

The claim objection of claims 34-54, 56-62, 64, and 65 is withdrawn per amendments and cancellation of claims 64 and 65.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 38, amend the following: 
Before “-NRfRg; wherein each of”;
After “-C(O)NRfRg,”; and
Insert -- or --.

Before “SO(C1-2 alkyl)”;
After “S(C1-2 alkyl),”; and
Insert -- or --.

Before “any of which may optionally be”;
After “SO(C1-2 alkyl)”; and
Insert -- ; -- (which is a semicolon).

In claim 50, amend the following: 
Before “-NRfRg; wherein each of”;
After “-C(O)NRfRg,”; and
Insert -- or --.

Before “SO(C1-2 alkyl)”;
After “S(C1-2 alkyl),”; and
Insert -- or --.

Before “any of which may optionally be”;
After “SO(C1-2 alkyl)”; and
Insert -- ; -- (which is a semicolon).

Before “; and R6 is H”;
After “-NR10R11 substituent”; and
Delete “H”.

(The abovementioned amendments are used to correct minor language informalities)

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a compound of instant formula (I) or pharmaceutical composition thereof.
Relevant prior art, which discloses compounds that are closely related to the instant compounds, is Chemical Abstract Registry No. 1808893-97-1, hereinafter CAS971.  The 
    PNG
    media_image1.png
    140
    97
    media_image1.png
    Greyscale
group. One of skill in the art would not be motivated to modify the prior art compounds and arrive at the presently claimed invention with a reasonable expectation of success and identical activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 34-62 are allowed.
Claims 1-33 and 63-66 are cancelled.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626